UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schaivone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Premium Dividend FundAs of 7-31-11 (Unaudited) Shares Value Preferred Securities 92.82% (61.26% of Total Investments) $596,850,402 (Cost $609,927,319) Consumer Discretionary 1.07% 6,881,114 Media 1.07% Comcast Corp., 7.000% (Z) 42,530 1,082,814 Viacom, Inc., 6.850% (L)(Z) 230,000 5,798,300 Consumer Staples 3.20% 20,560,922 Food & Staples Retailing 3.20% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 224,250 20,560,922 Energy 5.17% 33,233,205 Oil, Gas & Consumable Fuels 5.17% Apache Corp., Series D, 6.000% (L)(Z) 80,500 5,243,770 Nexen, Inc., 7.350% 1,112,900 27,989,435 Financials 40.43% 259,973,322 Capital Markets 2.30% Credit Suisse Guernsey, 7.900% (Z) 174,000 4,602,300 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 488,600 34,202 Morgan Stanley Capital Trust III, 6.250% (Z) 99,900 2,383,614 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 312,500 7,784,375 Commercial Banks 8.73% Barclays Bank PLC, Series 3, 7.100% 95,000 2,298,050 Barclays Bank PLC, Series 5, 8.125% 277,000 7,016,410 HSBC Holdings PLC, Series A, 6.200% (Z) 25,000 606,000 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 234,600 6,535,956 Santander Holdings USA, Inc., Series C, 7.300% (Z) 456,000 11,422,800 Wells Fargo & Company, 8.000% (L)(Z) 1,017,000 28,221,750 Consumer Finance 7.02% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 35,600 851,552 HSBC USA, Inc., 2.858% (L)(Z) 499,700 24,250,441 SLM Corp., Series A, 6.970% (Z) 445,500 20,047,500 Diversified Financial Services 15.61% Bank of America Corp., 6.375% (L)(Z) 1,160,000 25,311,200 Bank of America Corp., 6.625% (L)(Z) 360,000 8,262,000 Bank of America Corp., 8.200% (Z) 35,000 876,050 Bank of America Corp., Depositary Shares, Series D, 6.204% (L)(Z) 960,000 21,158,400 Bank of America Corp., Series MER, 8.625% (Z) 102,000 2,605,080 Citigroup Capital VII, 7.125% 35,000 878,850 Citigroup Capital VIII, 6.950% 36,600 906,216 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) (Z) 291,500 7,500,295 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 26,000 703,820 Citigroup, Inc., 8.125% (Z) 328,830 8,861,969 Deutsche Bank Contingent Capital Trust II, 6.550% (L)(Z) 285,275 6,726,785 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 657,000 16,582,680 1 Premium Dividend FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) Insurance 5.42% MetLife, Inc., Series B, 6.500% (L)(Z) 1,057,000 $26,414,430 Principal Financial Group, Inc., Series B (6.518% to 6-30-35, then higher of 10 year Constant Maturity Treasury (CMT), or 30 year CMT or 3 month LIBOR + 2.100%) (Z) 160,000 4,016,000 Prudential PLC, 6.750% (Z) 176,100 4,414,827 Real Estate Investment Trusts 1.27% Kimco Realty Company, Depositary Shares, Series F, 6.650% 200,000 4,974,000 Public Storage, Inc., 6.125% (Z) 35,000 877,100 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,309,560 Thrifts & Mortgage Finance 0.08% Federal Home Loan Mortgage Corp., Series Z (8.375% to 12-31-12, then higher of 3 month LIBOR + 4.160% or 7.875%) (I) 55,000 159,500 Federal National Mortgage Association, Series S (8.250% to 12-31- 10, then higher of 3 month LIBOR + 4.230% or 7.750%) (I) 159,500 379,610 Telecommunication Services 6.55% 42,133,605 Diversified Telecommunication Services 4.11% Qwest Corp., 7.375% (Z) 1,018,900 26,440,455 Touch America Holdings, Inc., 6.875% (I) 161,778 0 Wireless Telecommunication Services 2.44% Telephone & Data Systems, Inc., 6.875% (L)(Z) 166,250 4,176,200 Telephone & Data Systems, Inc., 6.625% (Z) 280,000 6,812,400 United States Cellular Corp., 6.950% 185,000 4,704,550 Utilities 36.40% 234,068,234 Electric Utilities 26.82% Alabama Power Company, 5.200% (L)(Z) 1,178,600 29,358,926 Carolina Power & Light Company, 5.440% (Z) 11,382 1,107,967 Duquesne Light Company, 6.500% 519,900 25,816,310 Entergy Arkansas, Inc., 6.450% 350,000 8,596,875 Entergy Mississippi, Inc., 6.250% 667,000 16,758,375 FPC Capital I, Series A, 7.100% (L)(Z) 240,000 6,120,000 HECO Capital Trust III, 6.500% (Z) 181,000 4,534,050 NSTAR Electric Company, 4.780% (Z) 100,000 9,278,130 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 1,150,000 28,842,000 Southern California Edison Company, 6.125% (Z) 195,000 18,884,541 Southern California Edison Company, Series C, 6.000% (Z) 150,877 14,701,078 Westar Energy, Inc., 6.100% (Z) 333,700 8,459,295 Independent Power Producers & Energy Traders 1.36% Constellation Energy Group, Inc., Series A, 8.625% (L)(Z) 323,600 8,766,324 Multi-Utilities 8.22% Baltimore Gas & Electric Company, Series 1993, 6.700% (Z) 20,250 2,067,399 Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 134,000 13,672,194 BGE Capital Trust II, 6.200% 616,000 15,412,320 Consolidated Edison Company of New York, Inc., Series A, 5.000% 25,180 2,452,532 Consolidated Edison Company of New York, Inc., Series C, 4.650% 18,320 1,667,120 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 422,764 Interstate Power & Light Company, Series B, 8.375% (Z) 132,800 3,808,704 Union Electric Company, 3.700% (Z) 12,262 813,124 Virginia Electric & Power Company, 6.980% (Z) 45,500 4,804,518 2 Premium Dividend FundAs of 7-31-11 (Unaudited) Shares Value Utilities (continued) Xcel Energy, Inc., Series B, 4.080% (Z) 12,110 $998,469 Xcel Energy, Inc., Series D, 4.110% (L)(Z) 42,671 3,392,344 Xcel Energy, Inc., Series E, 4.160% (Z) 41,020 3,332,875 Shares Value Common Stocks 54.48% (35.96% of Total Investments) $350,319,543 (Cost $321,266,149) Energy 6.11% 39,256,075 Oil, Gas & Consumable Fuels 6.11% BP PLC, ADR (Z) 100,000 4,544,000 Chevron Corp. (L)(Z) 110,000 11,442,200 ConocoPhillips (L)(Z) 110,000 7,918,900 Kinder Morgan, Inc. 10,000 282,300 Spectra Energy Corp. (L)(Z) 222,500 6,011,950 Total SA, ADR 167,500 9,056,725 Industrials 0.36% 2,328,300 Industrial Conglomerates 0.36% General Electric Company (L)(Z) 130,000 2,328,300 Telecommunication Services 3.83% 24,612,775 Diversified Telecommunication Services 3.83% AT&T, Inc. (L)(Z) 410,000 11,996,600 Verizon Communications, Inc. (L)(Z) 357,500 12,616,175 Utilities 44.18% 284,122,393 Electric Utilities 12.84% American Electric Power Company, Inc. (L)(Z) 220,000 8,109,200 Duke Energy Corp. (L)(Z) 355,000 6,603,000 Entergy Corp. 165,000 11,022,000 FirstEnergy Corp. (Z) 410,000 18,306,500 Northeast Utilities (L)(Z) 110,000 3,740,000 PNM Resources, Inc. (Z) 500,000 7,510,000 Progress Energy, Inc. (L)(Z) 385,000 17,994,900 Progress Energy, Inc. (I) 337,750 33,775 Southern Company 75,000 2,965,500 UIL Holding Corp. 196,000 6,258,280 Gas Utilities 0.85% Atmos Energy Corp. (L)(Z) 110,000 3,677,300 ONEOK, Inc. 25,000 1,819,750 Multi-Utilities 30.49% Alliant Energy Corp. (Z) 447,520 17,636,763 Ameren Corp. (L)(Z) 80,000 2,305,600 Black Hills Corp. (L)(Z) 193,000 5,766,840 CH Energy Group, Inc. 600,000 30,642,000 Consolidated Edison, Inc. (L)(Z) 60,000 3,156,000 Dominion Resources, Inc. (L)(Z) 195,000 9,447,750 DTE Energy Company (L)(Z) 410,000 20,434,400 Integrys Energy Group, Inc. (L)(Z) 240,000 12,050,400 National Grid PLC, ADR 180,000 8,854,200 3 Premium Dividend FundAs of 7-31-11 (Unaudited) Shares Value Utilities (continued) NiSource, Inc. (Z) 560,650 $11,285,885 NSTAR (L)(Z) 545,000 24,159,850 OGE Energy Corp. (L)(Z) 255,000 12,760,200 Public Service Enterprise Group, Inc. 120,000 3,930,000 TECO Energy, Inc. (L)(Z) 570,000 10,562,100 Vectren Corp. (L)(Z) 220,000 5,810,200 Xcel Energy, Inc. (L)(Z) 720,000 17,280,000 Maturity Par value Yield* date Value Short-Term Investments 4.21% (2.78% of Total Investments) $27,100,000 (Cost $27,100,000) Commercial Paper 4.21% 27,100,000 Chevron Corp. 0.040% 8-1-11 $27,100,000 27,100,000 Total investments (Cost $958,293,468)† 151.51% $974,269,945 Other assets and liabilities, net (51.51%) ($331,230,060) Total net assets 100.00% $643,039,885 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts LIBOR London Interbank Offered Rate (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of securities on loan at 7-31-11 was $279,887,161. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 7-31-11 was $652,646,875. * Yield represents either the annualized yield at the date of purchase. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $961,215,341. Net unrealized appreciation aggregated $13,054,604, of which $66,441,281 related to appreciated investment securities and $53,386,677 related to depreciated investment securities. 4 Note to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 7-31-11 Price Inputs Inputs Preferred Securities Consumer Discretionary $6,881,114 $6,881,114 — — Consumer Staples 20,560,922 — $20,560,922 — Energy 33,233,205 33,233,205 — — Financials 259,973,322 259,973,322 — — Telecommunication Services 42,133,605 42,133,605 — — Utilities 234,068,234 117,144,959 116,923,275 — Common Stocks Energy 39,256,075 39,256,075 — — Industrials 2,328,300 2,328,300 — — Telecommunication Services 24,612,775 24,612,775 — — Utilities 284,122,393 284,122,393 — — Short-Term Investments 27,100,000 — 27,100,000 — Total Investments in Securities $974,269,945 $809,685,748 $164,584,197 — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine-month period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 5 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Premium Dividend Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 20, 2011
